Citation Nr: 0520965	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  97-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed dental 
disorder.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from November 1944 to 
December 1945.  

This matter initially came  to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

The veteran testified at a hearing at the RO in August 1996 
and at the RO before the undersigned Veterans Law Judge in 
February 1999.  

The Board previously remanded the case to the RO for 
additional development in September 1999, April 2000 and 
November 2003.  

The Board notes that the issues of service connection for a 
right lower extremity disorder, a left lower extremity 
disorder and a skin disorder were on appeal.  As service 
connection for the disabilities was granted by a March 2005 
rating decision, these issues are no longer on appeal.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  



FINDINGS OF FACT

1.  The veteran has failed to report for a recent VA dental 
examination without explanation or otherwise to present 
evidence to support her claim.  

2.  The veteran currently is not shown to be suffering from 
any dental disorder that is related to trauma or other event 
of her service.  



CONCLUSION OF LAW

The veteran is not shown to have dental disability due to 
disease or injury that was incurred in or aggravated by her 
active duty service.  38 U.S.C.A. §§ 1110, 5107, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.655, 3.381 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a personal hearing at the 
RO and at a hearing before a the undersigned.  

Further, by the May 1997 Statement of the Case; the September 
1997, February 2003, and March 2005 Supplemental Statements 
of the Case; and the June 2001 and April 2003 letters, she 
and her representative have been notified of the evidence 
needed to establish the benefit sought.  

The veteran has been advised via the letters and March 2005 
Supplemental Statement of the Case regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran, furthermore, was schedculed for a VA dental 
examination in September 2002 for which she failed to report.  

Consequently, the Board concludes that VA's statutory duty to 
notify and assist the veteran has been satisfied.  

The Board notes that the veteran's service medical records 
are unavailable and presumably destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis.  
The RO has made attempts to locate the veteran's records 
since at least 1994.  These attempts have been unsuccessful.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In the case at hand, the veteran's service medical records 
are unavailable for review.  The Board's obligation to 
explain its findings and conclusions and to consider the 
benefit-of-the-doubt rule is therefore heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  In October 2004, the NPRC 
indicated that the veteran's service medical records were 
"fire-related" and unavailable.  

The record contains a December 1945 daily sick report, but 
the nature of any condition or treatment therefor is not 
stated.  

At her August 1996 hearing, the veteran testified that she 
hurt her jaw during service when she slipped on snow and ice.  
She stated that her teeth became loose pursuant to the 
incident and were all extracted.  

She clarified, however, that she already had a "brace" on 
the bottom teeth.  This brace was removed because it was 
attached to teeth that became loose due to the fall.  These 
teeth were extracted, and a new brace was inserted.  Further 
dental work was conducted in 1976, when another set of 
dentures was issued.  

At her February 1999 hearing, the veteran testified that two 
plated were made for her during her period of active service.  
Then, in the early 1980's, she reported being told that she 
needed a new set of dentures.  

The veteran also testified that she had no significant dental 
problems before service and that all of the teeth were 
removed in service.  She denied injuring her jaw during a 
fall in service.  

The veteran clarified that she expected to have some dental 
treatment upon entry into service as her family could not 
afford dental care.  The dentist in service, to her surprise, 
stated that that he would have to extract her remaining teeth 
and provide dentures.  She denied having had any teeth 
removed before service.  

On April 2002 VA aid and attendance examination, the examiner 
concluded that despite her physical limitations, the veteran 
could perform the activities of daily living without the 
assistance of another person.  

On May 2002 VA psychiatric examination, the examiner found 
that the veteran was suffering from early broad-based 
dementia.  The examiner found that the veteran was still able 
to perform the activities of daily living.  The veteran's 
medical problems were listed in the examination report and 
included dental issues.  

In September 2002, the veteran failed to report for a VA 
dental examination scheduled in connection with her claim.  
She did not provide a reason for failing to appear and did 
not request a postponement of the examination.  


Law and Regulations 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2004); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Applicable Law and Regulations Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in § 17.161 of this 
chapter. 38 C.F.R. § 3.381(a).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).  

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).  

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The veteran failed to report for the recently requested VA 
dental examination without explanation.  38 C.F.R. § 3.655 
provides that when an examination is scheduled in conjunction 
with a claim for service connection, the claim will be rated 
based on the evidence of record.  

The veteran's assertions are contradictory, and it is unclear 
as whether some of her teeth were extracted before service.  
However, based on its review of the entire record including 
her recent hearing testimony, the Board finds that she did 
not suffer any form of dental injury or trauma in service.  

As replaceable missing teeth and carious teeth are not 
disabling conditions for which service connection may be 
granted for compensation purposes, a basis for payment of 
compensation benefits has not been established.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(b), 3.381.  

Given that the veteran failure to submit competent evidence 
to support her claim, a basis for the grant of service 
connection for a dental disorder cannot be found.  38 C.F.R. 
§ 3.303.  A further effort to obtain such evidence or a VA 
examination would be unavailing in light of the action taken 
prior hereto.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



ORDER

Service connection for a dental disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


